DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10,361,652. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 are generic to all that is recited within claims 1, 4 of U.S. Patent No. 10,361,652. In other words, claims 1, 4 of U.S. Patent No. 10,361,652 fully encompass the subject matter of claims 1-5 and therefore anticipate claims 1-5. Since claims 1-5 are anticipated by claims 1, 4 of the patent, they are not patentably distinct from claims 1, 4 of U.S. Patent No. 10,361,652. Thus, the invention of claims 1, 4 of the patent is in effect a “species” of the “generic” invention of claims 1-5. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-5 are fully anticipated, (fully encompassed), by claims 1, 4 of the patent, claims 1-5 are not patentably distinct from claims 1, 4 of U.S. Patent No. 10,361,652, regardless of any additional subject matter present in claims 1, 4. 

Claims 1, 2, 4, 7, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12 of U.S. Patent No. 11,005,414. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 7, 16 are generic to all that is recited within claims 1-3 and 12 of U.S. Patent No. 11,005,414. In other words, claims 1-3 and 12 of U.S. Patent No. 11,005,414 fully encompass the subject matter of claims 1, 2, 4, 7, 16 and therefore anticipate claims 1, 2, 4, 7, 16. Since claims 1, 2, 4, 7, 16 are anticipated by claims 1-3 and 12 of the patent, they are not patentably distinct from claims 1-3 and 12 of U.S. Patent No. 11,005,414. Thus, the invention of claims 1-3 and 12 of the patent is in effect a “species” of the “generic” invention of claims 1, 2, 4, 7, 16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 7, 16 are fully anticipated, (fully encompassed), by claims 1-3 and 12 of the patent, claims 1, 2, 4, 7, 16 are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (US2016/0201331).
For claim 1, James discloses a solar module mounting system (fig. 6), comprising: an adhesion sheet (22, 32) configured to be secured to a roof (40) of a structure via an adhesive (30) and without penetrating the roof, the adhesion sheet including at least one insert (18) configured to be positioned adjacent the roof and to receive an attachment device (12); and a clamp (58) configured to: secure at least one solar module; and couple to the adhesion sheet via the insert and the attachment device without penetrating the roof; the adhesion sheet (22, 32) having at least one of a length or a width of at least 50% of an associated dimension of the at least one solar module (see fig, 7).
For claim 2, James discloses that the adhesion sheet is a polymer sheet ([0018], plastic).
For claim 4, James discloses that the adhesion sheet (22, 32) has an area of at least 90% of an area of the at least one solar module (see fig. 7). 
For claim 5, James discloses that the solar module (fig. 6, 56) is secured via the clamp (58).
For claim 6, James discloses that the adhesion sheet includes at least one standoff (fig. 6, 52) positioned between the structure and the solar module.
For claim 7, James discloses a solar module mounting system (fig. 6), comprising: an adhesion sheet (22, 32) configured to be secured to a structure (40) without penetrating the structure; at least one clamp (58) coupled to the adhesion sheet and configured to secure a solar module (56) to the adhesion 
For claim 8, James discloses that the adhesion sheet (22, 32) comprises the at least one standoff (52).
For claim 9, James discloses that the adhesion sheet (22, 32) has an area of at least 50% of an area of the solar module.
For claim 12, James discloses that the adhesion sheet is a polymer sheet ([0018], plastic).
For claim 14, James discloses that the at least one clamp includes a rotation member (fig. 6, the nut attached to 58) coupled to the adhesion sheet, the rotation member configured to secure at least a second edge of the solar module in response to being rotated.
For claim 15, James discloses that the at least one clamp (fig. 6, 58) is coupled to at least one of the adhesion sheet and the standoff via an attachment device (52).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahlin et al. (US2011/0197524).
For claim 16, Sahlin et al. discloses a solar module mounting system (fig. 1), comprising: an adhesion sheet (20) having a first surface configured to be secured to a structure; and one or more standoffs (30, 40, 50) adjacent a second, opposite surface of the adhesion sheet, each standoff of the one or more standoffs configured to couple to an internal area of side of a solar module (80) via an adhesive (50).
For claim 17, Sahlin et al. discloses that the adhesion sheet includes the one or more standoffs (fig. 1, 20, 30, 40, 50).

For claim 19, Sahlin et al. discloses that each standoff one or more standoffs comprises a rectangular shape (fig. 1, 30, 40, 50).
For claim 20, Sahlin et al. discloses that the adhesion sheet (20) is configured to extend beyond at least one peripheral edge of the solar module (80).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over James (US2016/0201331) in view of Kondo et al. (US Patent No. 6,300,555).
For claims 3 and 13, James discloses that the clamp (fig. 6, 58) is configured to apply a force in a direction substantially perpendicular to a plane of the at least one solar module (56), but does not disclose that the solar module is glass.
Kondo et al. discloses a solar module mounting system (fig. 1) with a solar module (1) made of glass (col. 1 lines 27-31).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the solar module of James of glass as made obvious by Kondo et al. since glass is a well known solar mirror element to increase the efficiency of the solar module.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over James (US2016/0201331) in view of Stancel et al. (US2010/0269428).
For claim 10, James does not disclose that the clamp comprises a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module.
Stancel et al. discloses a solar mounting system (fig. 2) having a clamp (252) comprising a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module ([0053] the clamp is provided on both sides of the module).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the system so that the clamp comprises a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module as made obvious by Stancel et al. to eliminate the need for mechanical fasteners and bolts in the clamp and reduce the number of moving parts.
For claim 11, the combination discloses that at least one of the first snap-in tab and the second snap-in tab is configured to: bend in response to pressure applied by the solar module; and snap back to a default position in response to the solar module being secured (Stancel et al. fig. 16, 252, its inherent that the tabs are flexible and snap into the indentations when the module is forced into the clamp).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633